DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application claims priority as a Continuation of pending US Application 16/780,765.

Response to Amendment
The amendment filed 12 October 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome most objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 30 July 2021. 
Claim 14 has been cancelled.
Claims 1-13 and 15-20 are currently pending and considered below.

Response to Arguments
	Applicant’s arguments filed 12 October 2021 with respect to the Specification objections have been fully considered but they are not persuasive. Applicant argues that the previously objected to listing of claims following paragraph [0060] in the written disclosure is not a listing of claims, and instead represents a listing of examples of the disclosed exercise machine. Applicant’s amendments to this section of the written disclosure have merely changed the claim X”). Therefore, the objection to the specification is maintained. See below.
Applicant’s arguments filed 12 October 2021 with respect to the prior art rejection to claims 1 and 4-15 have been fully considered but they are not persuasive. Specifically, Applicant argues the interpretation of the recited “projected visual indicator” based on the definition of “projected” as being “(of light, shadow, or an image) cast or transmitted on to a surface” is unreasonably broad with respect to the prior art of Ashby, which teaches a monitor that provides an animation or video presentation to a user showing the user how to perform selected exercises. Applicant goes on to cite cathode-ray tube based displays and liquid crystal display based displays as examples, where Applicant argues that the images produced by these displays are not projected visuals. The Examiner respectfully disagrees with Applicant’s assertions, as each of the cited examples provided by Applicant produce an image via the recited various methods that is then transmitted or cast onto a screen to be viewed by a user, thereby producing a projected visual based on the definition of “projected”. As Applicant has not claimed a specific form of projected visual or a method of producing the projected visual, the monitor of Ashby, regardless of the underlying construction of the monitor, provides a projected visual indicator to the user in .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 August 2021 and 12 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The disclosure as filed on 12 October 2021 is objected to because of the following informalities: 
The listing of claims following paragraph [0060] on pages 15-25 should be removed. The Office notes that the listing of claims is unnecessary, as the information provided in the list is already provided within the written disclosure. However, should Applicant wish to maintain the list as a listing of examples of the exercise machine, the Office suggests amending the language to replace the word “claim” in each section with the word --example--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US Publication No. 20080051256, cited in the Non-Final Office Action mailed 07/30/2021) and further in view of Smith et al. (US Publication No. 20170319941, cited in the Non-Final Office Action mailed 07/30/2021).
Regarding independent claim 1, Ashby et al. discloses an exercise machine (100) comprising: a frame (15); a resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Fig. 6; the resistance assembly of Ashby et al. provides resistance to a pair of pull cables 44, 54, see paragraph [0050]) supported by the frame; and a console (console 70 of personal trainer 90) configured to: guide a user through a workout using the exercise machine using a projected “Simultaneously, the name of the exercise and an animation of the exercise will appear on the screen 72. Figure E1 is an example of one such screen where the exercise "Reverse Lunges" is being explained to the exerciser. Note that as an exercise is being explained to the exerciser, the exercise is being animated and demonstrated by a character on the monitor 72. Alternatively, the monitor 72 may provide a video presentation of someone performing the exercise being explained”; in the broadest reasonable interpretation, as the term “projected” is defined as “(of light, shadow, or an image) cast or transmitted on to a surface”, the animation or video related to the selected exercise that is presented on the monitor 72 of the console 70 represents a projected visual indicator as the image produced by the personal trainer 90 and console 70 is cast or transmitted onto the screen of the monitor 72).

    PNG
    media_image1.png
    818
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    679
    596
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    553
    media_image3.png
    Greyscale

Ashby et al. further teaches wherein the console (70) is electrically coupled to the resistance mechanism (paragraph [0054], lines 12-15, “the console 70 is electrically coupled to the arms 40 and 50 of the exercise device 100 (which serve as movable elements of the exercise device 100) and/or the resistance assembly shown in FIG. 6”), but does not necessarily teach wherein the console is configured to control the resistance mechanism, or wherein the console is configured to enable a trainer or a live video feed to control a resistance parameter of the resistance mechanism of the exercise machine.
Smith et al. teaches an analogous exercise machine (100) comprising a resistance mechanism (resistance assembly/motor 130 comprising flywheel 133, brake 135, and fan 136) that is similarly configured to provide resistance to a plurality of pull cables (see pulley and cable system 120 with handles 110, paragraph [0035]), and a console (108) that is configured to receive user inputs via a user interface (500) to manually or automatically control the resistance mechanism throughout a selected workout (paragraph [0036] lines 9-13, “The resistance provided by the adjustable resistance assembly may be adjustable manually (e.g., responsive to user input such as via a user control of the user interface 180) or automatically (e.g., responsive to a resistance setting in a user profile)”; paragraph [0072], lines 1-4, “The user interface 500 may be configured to receive user input for changing the resistance provided by the resistance motor, e.g., responsive to operation of a resistance control 520 of the user interface 500”; paragraph [0088], lines 14-17, “Default settings may also be applied automatically by the exercise system during a workout, for example to automatically adjust the resistance during one or more segments of the workout”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the console of Ashby et al. to include the function of controlling the resistance mechanism, as is similarly taught by Smith et al., for the purpose of allowing a user to easily adjust the amount of resistance provided by the resistance mechanism as desired for a selected workout or exercise and to allow the console to 
Regarding claim 4, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user where to place their feet (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including where to position the user’s feet).
Regarding claim 5, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how far to pull a pull cable (44, 54) supported by the frame (15) and linked to the resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Fig. 6; as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how far to pull the pull cables 44, 54 and with which body part when performing selected exercises).
Regarding claim 6, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their hips to properly perform the workout (as shown in Figs. E1-E2 and 
Regarding claim 7, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their knees to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s knees).
Regarding claim 8, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their joints to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s joints).
Regarding claim 9, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their head to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s head).
Regarding claim 10, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how 
Regarding claim 11, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position a body part to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise).
Regarding claim 12, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using audible guidance (via speakers 74; paragraph [0060], lines 3-6, “During each daily workout, the voice of the personal trainer 90 will prompt you to perform a variety of strength exercises while guiding you through an effective strength-training workout”, see also paragraph [0152]).
Regarding claim 13, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using video depicting exactly what the user should do to follow the workout (where the projected visual provided by the console 70 is a video depicting the exercise to be performed by the user, see rejection to claim 1 above; paragraph [0094] lines 11-13, “the monitor 72 may provide a video presentation of someone performing the exercise being explained”).
Regarding claim 15, Ashby et al. does not teach wherein the console is further configured with multiple user profiles to store settings for the exercise machine for multiple users.
Smith et al. teaches an analogous exercise machine (100) comprising a console (108) that is configured with multiple user profiles to store settings for the exercise machine for multiple users (paragraph [0088], lines 1-5, “The user interface may be operable to enable a user to configure certain functions of the exercise system, such as certain aspect of the user interface or settings of the exercise machine. The exercise system 1000 may be configured to store user data such as one or more user profiles”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the console of Ashby et al. to include the function of having multiple user profiles to store settings for the exercise machine for multiple users, as is taught by Smith et al., for the purpose of allowing multiple users to access and store profile settings for controlling exercise parameters and tracking exercise progress overtime (Smith et al. paragraph [0088] lines 5-11, “A user profile may include user information (e.g., weight, age, gender, burned-calories target, stored workouts which may include totals of time, work, and burned calories for previous completed workouts, and other information). The user profile may also include default settings that may be applied before or during a workout”).

Claims 2-3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US Publication No. 20080051256, cited in the Non-Final Office Action mailed 07/30/2021), in view of Smith et al. (US Publication No. 20170319941, cited in the Non-Final Office Action mailed 07/30/2021), and further in view of Kim (US Publication No. 20160303453, cited in the Non-Final Office Action mailed 07/30/2021).
Regarding claims 2-3, Ashby et al. as modified by Smith et al. teaches the invention as substantially claimed, see above. Ashby et al. teaches wherein the projected visual is an animation or a video (projected on monitor 72) provided by the console (70, see claim 1 rejection above), but does not teach wherein the projected visual indicator comprises a projected laser (claim 2), or wherein the projected laser is projected by a device connected to the console (70, claim 3).
Kim, in the same field of endeavor with regards to providing a projected visual indicator to guide a user through a selected workout, teaches an exercise machine (Taekwondo Poomsae training system, Figs. 1-2) comprising a console (main control unit 100) and a device (laser projector 60) connected to the console, such that the console and device are configured to provide a projected laser to indicate to a user proper positioning of the user’s feet for a selected exercise or movement (paragraph [0038] lines 1-6, “The laser projector 60 is fixed to the upper side of the floor surface 1, and emits a laser beam which induces the moving direction of the trainee's foot in the direction of Poomsaeson 10 under the control of the main control unit 100 based on Taekwondo basic pattern line motion information”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the exercise machine and console of Ashby et al. to include a laser projector that emits a projected laser to indicate to a user where to properly position their feet for selected exercises, as is similarly taught by Kim, for the purpose of providing further guidance to the user in addition to the video/animation of Ashby et al. to 
Regarding independent claim 16, Ashby et al. discloses an exercise machine (100) comprising: a frame (15); a resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Fig. 6; the resistance assembly of Ashby et al. provides resistance to a pair of pull cables 44, 54, see paragraph [0050] ) supported by the frame; and a console (console 70 of personal trainer 90) configured to: guide a user through a workout using the exercise machine using a projected animation or video on a monitor (72) to assist the user in performing the workout properly (via personal trainer 90, an animation or video on monitor 72 is displayed to show a user how to properly perform select exercises, see Figs. 7 and A-P; paragraph [0094] lines 5-13, “Simultaneously, the name of the exercise and an animation of the exercise will appear on the screen 72. Figure E1 is an example of one such screen where the exercise "Reverse Lunges" is being explained to the exerciser. Note that as an exercise is being explained to the exerciser, the exercise is being animated and demonstrated by a character on the monitor 72. Alternatively, the monitor 72 may provide a video presentation of someone performing the exercise being explained”).
Ashby et al. further teaches wherein the console (70) is electrically coupled to the resistance mechanism (paragraph [0054], lines 12-15, “the console 70 is electrically coupled to the arms 40 and 50 of the exercise device 100 (which serve as movable elements of the exercise device 100) and/or the resistance assembly shown in FIG. 6”), but does not necessarily teach wherein the console is configured to control the resistance mechanism, or wherein the console is configured to enable a trainer or a live video feed to control a resistance parameter of the 
Smith et al. teaches an analogous exercise machine (100) comprising a resistance mechanism (resistance assembly/motor 130 comprising flywheel 133, brake 135, and fan 136) that is similarly configured to provide resistance to a plurality of pull cables (see pulley and cable system 120 with handles 110, paragraph [0035]), and a console (108) that is configured to receive user inputs via a user interface (500) to manually or automatically control the resistance mechanism throughout a selected workout (paragraph [0036] lines 9-13, “The resistance provided by the adjustable resistance assembly may be adjustable manually (e.g., responsive to user input such as via a user control of the user interface 180) or automatically (e.g., responsive to a resistance setting in a user profile)”; paragraph [0072], lines 1-4, “The user interface 500 may be configured to receive user input for changing the resistance provided by the resistance motor, e.g., responsive to operation of a resistance control 520 of the user interface 500”; paragraph [0088], lines 14-17, “Default settings may also be applied automatically by the exercise system during a workout, for example to automatically adjust the resistance during one or more segments of the workout”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the console of Ashby et al. to include the function of controlling the resistance mechanism, as is similarly taught by Smith et al., for the purpose of allowing a user to easily adjust the amount of resistance provided by the resistance mechanism as desired for a selected workout or exercise and to allow the console to automatically control the amount of resistance provided for a selected workout as needed. As 
Ashby et al. as modified teaches wherein the console is configured to provide a projected animation or video to guide a user through a workout using the exercise machine via a monitor (72), but does not teach wherein the console is configured to guide a user through a workout using the exercise machine using a projected laser to assist the user in performing the workout properly.
Kim, in the same field of endeavor with regards to providing a projected visual indicator to guide a user through a selected workout, teaches an exercise machine (Taekwondo Poomsae training system, Figs. 1-2) comprising a console (main control unit 100) and a device (laser projector 60) connected to the console, such that the console and device are configured to provide a projected laser to indicate to a user proper positioning of the user’s feet for a selected exercise or movement (paragraph [0038] lines 1-6, “The laser projector 60 is fixed to the upper side of the floor surface 1, and emits a laser beam which induces the moving direction of the trainee's foot in the direction of Poomsaeson 10 under the control of the main control unit 100 based on Taekwondo basic pattern line motion information”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the exercise machine and console of Ashby et al. to include a laser projector that emits a projected laser to indicate to a user where to properly position their feet for selected exercises, as is similarly taught by Kim, for the purpose of providing further guidance to the user in addition to the video/animation of Ashby et al. to 
Regarding claim 17, Ashby et al. as modified further teaches wherein the projected laser (as modified by Kim) is projected by a device (laser projector 60) connected to the console (as modified, console 70 of Ashby et al. will be connected with and control the laser projector 60, similar to the main control unit 100 of Kim).
Regarding claim 18, Ashby et al. as modified further teaches wherein the console (70) is configured to guide the user through the workout using the exercise machine using the projected laser (as modified by Kim, using laser projector 60) to show the user where to place their feet (see Kim paragraph [0038] lines 1-6 cited above, video/animation of Ashby et al. also provides guidance to a user on where to position their feet to perform a selected exercise, as shown in Figs. E1-E2 and Figs. K-P).
Regarding claim 19, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine using the projected laser (as modified by Kim, using laser projector 60) to show the user how far to pull a pull cable (44, 54) supported by the frame (15) and linked to the resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Ashby et al. Fig. 6; as modified by Kim, laser projector 60 provides an indication to a user on where to place their feet, while the animation or video provided by Ashby et al. shows a user how far to pull a pull cable 44, 54 to properly perform the selected exercise, therefore the combination of the projected laser and the animation or video shows a user how to properly position his/herself and how far to pull the respective pull cables to properly execute the selected exercise).
Regarding claim 20, Ashby et al. as modified further teaches wherein the console (70) is configured to guide the user through the workout using the exercise machine using the projected laser (as modified by Kim, using laser projector 60) to show the user how to properly position their hips, knees, joints, head, or shoulders, to properly perform the workout (as modified by Kim, laser projector 60 provides an indication to a user on where to place their feet, while the animation or video provided by Ashby et al. shows a user how to properly position his/her body to properly perform the selected exercise, therefore the combination of the projected laser and the animation or video shows a user how to properly position his/her hips, knees, joints, head, or shoulders to properly execute the selected exercise).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watterson et al. (US Patent No. 7537546) teaches an exercise machine that facilitates live interactions between a user of the exercise machine and a remote trainer, where the remote trainer is capable of controlling operating parameters of the exercise machine (Col. 3 lines 18-23).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M FISK/            Examiner, Art Unit 3784                                                                                                                                                                                            
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784